Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on March 1, 2021 in response to the Office Action of December 28, 2021 is acknowledged and has been entered. Claims 1, 5, 8 and 15 have been amended. Claims 1, 3-8, 10-15 and 17-20 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 1, 2021 has been entered.
Response to Amendment
The claim objection to claim 5 is now withdrawn in view of the claim amendments.
Applicant’s arguments with respect to claims 1, 3-8, 10-15 and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1, 3-8, 10-15 and 17-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
Applicant states that “The Smith references discloses providing identifying information to the network in the form of one or more dimensions including attributes of the user or computing system, Smith paragraph [0032]. The provided anonymous context information does not include Personally Identifying Information, but does include identifying information regarding an attribute of the user or computing environment (Reply, p. 10)” 
Examiner respectfully disagrees. Examiner notes that Smith explicitly discloses the consumer device provide anonymous context information in order to receive the targeted content (Smith, para. [0031]). Smith further discloses that dimension attributes may be selectively disclosed without enabling user identification (Smith, para. [0033]). Smith reveals in paragraph [0032] that “anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment associated with the user, and a population count of users or computing environments sharing the attribute.” Smith then discusses in paragraph [0043] that “the likelihood that disclosure of one or more dimension attributes will enable identification of the user may be based at least in part on an associated population count of the dimension (e.g., computing environments or users sharing the dimension attribute) … CIM 110 may use a dimension population count to determine whether the corresponding dimension attribute is ‘safe’ to disclose … CIM 110 may disable or otherwise prevent consumer device 102 from providing this dimension attribute, or may ‘anonymize’ this dimension attribute.” Therefore .
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Claim 8 recites the limitation “program instructions for receiving a selection user account information” in line 16. For examination purpose and in consideration of the claimed subject matters, the claim limitation “program instructions for receiving a selection user account information” will read as “program instructions for receiving a selection and user account information.”
Claim 8 and 15 recites the limitation “user account information” in line 19 and line 23 respectively. It is unclear to the examiner whether or not the claim limitation “user account information” in line 19 of claim 8 and in line 23 of claim 15 refers to the same claim limitation “user account information” recited in line 16 of claim 8 and in line 20 of claim 15. For examination purpose, the limitation “user account information” recited in line 19 of claim 8 and in line 23 of claim 15 will read as “the user account information.”
Claim 8 and 15 recites the limitation “filtered and ranked information” in line 17 and line 22 respectively. It is unclear to the examiner whether or not the claim limitation “filtered and ranked information” in line 17 of claim 8 and in line 22 of claim 15 refers to the same claim limitation “the filtered and ranked information” recited in line 15 of  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. US 2014/0316886 A1), herein referred to as Smith, in view of Sharifi et al. (U.S. Pub. No. US 2013/0235027 A1), herein referred to as Sharifi.
In regard to claim 1, Smith teaches a computer implemented method for managing network connections (FIG. 1; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]), the method comprising: 
	connecting, by a computer application (e.g. a consumer application and a consumer information manager on a consumer device – para. [0024] and [0036]), to a networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; FIG. 3; “… Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication, may also be referred as ‘nodes.’ In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 …” – para. [0036]; “… FIG. 3 depicts consumer device 102 engaged in an exchange with a variety of different entities on the network … Consumer device 102, e.g., via CIM 110, may participate in a P&S exchange using one or more dimension attributes of the user or consumer device 102 …” – para. [0072]); 
	receiving, by the computer application, a first set of information pulled (e.g. requesting targeted content – para. [0041]) from the networked information broadcast service according to a profile (e.g. anonymous context information – para. [0031]), wherein the computer application passes no identifying information to the networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may not disclose a user’s personal information in order to facilitate generation of targeted content, e.g., by vendors 106. Instead, consumer device 102 may be configured to provide or otherwise  or its user, without enabling user identification …” – para. [0033]; “… CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]); 
	filtering, by the computer application, the first set of information according to the profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes, and so forth, so that only content that satisfies the user’s privacy profile 126 is presented to the user for consumption …” – para. [0124]); … 
	responsive to sending the information set including the filtered and the ranked information (e.g. the targeted content – para. [0126]; Examiner notes that the targeted content could be considered being filtered as taught by Smith and ranked as taught by Sharifi in the , receiving a selection (e.g. a purchase order – para. [0126]) and user account information (e.g. payment information maintained by a shopping cart service – para. [0126]) associated with a provider, from a user (FIG. 6; “… the user may engage the targeted content by operating consumer application 105 to submit a purchase order to, e.g., a shopping cart service 604. Shopping cart service 604 may be configured to operate as a ‘middleman’ for one or more vendors 106 … In various embodiments, shopping cart service 604 may provide payment to vendor 106 …” – para. [0126]); and 
	communicating the selection and the user account information associated with the provider, to the provider using the networked information broadcast service (e.g. the purchase order and payment information could be communicated with the vendor; FIG. 6; “… In other embodiments, vendor 106 itself may operate an internal shopping cart service, forgoing a middleman such as shopping cart service 604. In such case, consumer application 105 may submit a purchase order and/or payment directly to vendor 106. In some such embodiments, consumer device 102 may alter or otherwise obfuscate its IP address, e.g., using randomization or network address translation, to prevent vendor 106 from being able to identify consumer device 102 using its IP address …” – para. [0126]).
	Smith does not explicitly teach, but Sharifi teaches ranking, by the computer application (e.g. application provided by system 100 -para. [0023]), the first set of information according to the profile (e.g. ranking the filtered consumed content according to a user preference; FIG. 1; FIG. 4; FIG. 9; “... Turning now to FIG. 1, illustrated is an example system
100 for dynamic display of content consumption by geographic location ...” - para. [0023]; “...
;
	sending, by the computer application using a networked communication service (e.g. using the communications network - para. [0063]), an information set including the filtered and ranked information (e.g. displaying the filtered and ranked consumed content to the user;
FIG. 5; FIG. 9; FIG. 10; “... the display component generates a map displaying subsets of consumed content as a function of respective rankings and geographic location ...” - para.
[0044]; “... The rendering component 504 renders, displays, or otherwise generates the display map as a function of the rendering capabilities of a device 112 employed by the user 114 ...” - para. [0045]; “... At reference numeral 908, a map displaying a subset of the filtered content as a function of the ranking is rendered based on the capabilities of a device (e.g., using the rendering component 504) ...” - para. [0058]; “... Each computing object 1010, 1012, etc. and computing objects or devices 1020, 1022, 1024, 1026, 1028, etc. can communicate with one or 
...” - para. [0063]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi in order to incorporate a method to rank the filtered content according a user preference and display the content to the user as disclosed by Sharifi. One of ordinary skilled in the art would have been motivated because the arts from Smith and Sharifi disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to identify quickly changing information consumption trends (Sharifi, para. [0021]).
In regard to claim 3, Smith teaches wherein engaging the networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 illustrates an example computing device 900, in accordance with various embodiments. Consumer device 102 or another network entity (e.g., 104, 106, 108,120,316) as described herein, as well as all or part of a computing environment, may be implemented on a computing device such as computing device 900 …” – para. [0137]; “The communication chips 906 may enable wired and/or wireless communications for the transfer of data to and from the computing device 900 …” – para. [0140]).
In regard to claim 4, Smith teaches further comprising: receiving, by the computer application, the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more  …” – para. [0041]).
In regard to claim 6, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), or user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, relationships, affiliations, and so forth …” – para. [0038]; “… A user may have various levels of trust in entities to which the user discloses anonymous context information. Accordingly, in various embodiments, a different anonymity threshold may be maintained, e.g., by CIM 110 in threshold database 118, for each entity to which a user discloses data. For example, an anonymity threshold associated with a particular vendor 106 may reflect a relatively high level of user trust, e.g., based on a history of interaction with that vendor 106. An anonymity 
In regard to claim 7, Smith teaches wherein the first set of information is received from the networked information broadcast service (e.g. E-commerce system- para. [0024]) according to a user's location (e.g. receiving content by providing context data such as a user's location; FIG. 1; “... Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication ...” - para. [0024]; “... consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 ...” - para. [0031]; “... anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment associated with the user ... An attribute of a computing environment associated with a user may include ... context data ( e.g., temperature, velocity, location, etc.) sensed by a computing device associated with the user ...” - para. [0032]).
In regard to claim 8, Smith teaches a computer program product for managing application execution, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices (FIG. 1; FIG. 9; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]; “… volatile memory (e.g., DRAM , , the stored program instructions comprising: 
	program instructions for connecting to a networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; FIG. 3; “… Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication, may also be referred as ‘nodes.’ In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 …” – para. [0036]; “… FIG. 3 depicts consumer device 102 engaged in an exchange with a variety of different entities on the network … Consumer device 102, e.g., via CIM 110, may participate in a P&S exchange using one or more dimension attributes of the user or consumer device 102 …” – para. [0072]); 
	program instructions for receiving a first set of information pulled (e.g. requesting targeted content – para. [0041]) from the networked information broadcast service according to a profile (e.g. anonymous context information – para. [0031]), wherein the computer application passes no identifying information to the networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may not disclose a user’s personal information in order to facilitate generation of targeted content, e.g., by vendors 106. Instead, consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 …” – para. [0031]; “… Dimensions, and more particularly, dimension attributes, may be selectively disclosed to facilitate generation and/or provision of content targeted towards consumer device 102 or its user, without enabling user identification …” – para. [0033]; “… CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]); 
	program instructions for filtering the first set of information according to the profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes,  is presented to the user for consumption …” – para. [0124]); … 
	program instructions for receiving a selection (e.g. a purchase order – para. [0126]) and user account information (e.g. payment information maintained by a shopping cart service – para. [0126]) associated with a provider from a user in response to sending the information set including the filtered and ranked information (e.g. the targeted content – para. [0126]; Examiner notes that the targeted content could be considered being filtered as taught by Smith and ranked as taught by Sharifi in the following Office Action; FIG. 6; “… the user may engage the targeted content by operating consumer application 105 to submit a purchase order to, e.g., a shopping cart service 604. Shopping cart service 604 may be configured to operate as a ‘middleman’ for one or more vendors 106 … In various embodiments, shopping cart service 604 may provide payment to vendor 106 …” – para. [0126]); and 
	program instructions for communicating the selection and the user account information associated with the provider, to the provider using the networked information broadcast service (e.g. the purchase order and payment information could be communicated with the vendor; FIG. 6; “… In other embodiments, vendor 106 itself may operate an internal shopping cart service, forgoing a middleman such as shopping cart service 604. In such case, consumer application 105 may submit a purchase order and/or payment directly to vendor 106. In some such embodiments, consumer device 102 may alter or otherwise obfuscate its IP address, e.g., using randomization or network address translation, to prevent vendor 106 from being able to identify consumer device 102 using its IP address …” – para. [0126]).
program instructions to rank the first set of information according to the profile (e.g. ranking the filtered consumed content according to a user preference; FIG. 1; FIG. 4; FIG. 9; “... Turning now to FIG. 1, illustrated is an example system 100 for dynamic display of content consumption by geographic location ...” - para. [0023]; “... The preferences component 408 provides for a user 114 to create, set, or otherwise determine a set of user preferences for filtering consumed content for ranking, and/or a subset of consumption characteristics employed in ranking the consumed content. For example, the user 114 can set a default user preference to rank content having a predetermined classification (e.g., country songs, horror movies, etc.) as a function of consumption percentage for a set of users in a predetermined location ( e.g., United States, Japan, etc.) ...” - para. [0041]; “... At reference numeral 906, the set of filtered content is ranked based on a subset of consumption characteristics (e.g., using the ranking component 404). The subset of consumption characteristics employed in ranking the filtered content can be based in part on the set of user preferences ...” - para. [0057]);
	program instructions for sending, using a networked communication service (e.g. using the communications network - para. [0063]), an information set including the filtered and ranked information (e.g. displaying the filtered and ranked consumed content to the user;
FIG. 5; FIG. 9; FIG. 10; “... the display component generates a map displaying subsets of consumed content as a function of respective rankings and geographic location ...” - para.
[0044]; “... The rendering component 504 renders, displays, or otherwise generates the display map as a function of the rendering capabilities of a device 112 employed by the user 114 ...” - para. [0045]; “... At reference numeral 908, a map displaying a subset of the filtered content as 
...” - para. [0063]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi in order to incorporate a method to rank the filtered content according a user preference and display the content to the user as disclosed by Sharifi. One of ordinary skilled in the art would have been motivated because the arts from Smith and Sharifi disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to identify quickly changing information consumption trends (Sharifi, para. [0021]).
In regard to claim 10, Smith teaches wherein engaging the networked information broadcast service is wireless 
In regard to claim 11, Smith teaches the stored program instructions further comprising: receiving the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 13, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), or user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, relationships, affiliations, and so forth …” – para. [0038]; “… A user may have various levels of trust in entities to which the user discloses anonymous context information. Accordingly, in various embodiments, a different anonymity threshold may be maintained, e.g., by CIM 110 in 
In regard to claim 14, Smith teaches wherein the first set of information is received from the networked information broadcast service (e.g. E-commerce system- para. [0024]) according to a user's location (e.g. receiving content by providing context data such as a user's location; FIG. 1; “... Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication ...” - para. [0024]; “... consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 ...” - para. [0031]; “... anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment associated with the user ... An attribute of a computing environment associated with a user may include ... context data ( e.g., temperature, velocity, location, etc.) sensed by a computing device associated with the user ...” - para. [0032]).
In regard to claim 15, Smith teaches a computer system for managing application execution, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and Application No. 16/412,751 stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (FIG. 1; FIG. 9; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]; “… volatile memory (e.g., DRAM 908), non-volatile memory (e.g., ROM 910), flash memory 912, and the mass storage device may include programming instructions configured to enable computing device 900, in response to execution by one or more processors 904, to practice all or selected aspects of methods and/or data exchanges 200, 400, 500, 700 or 800, depending on whether computing device 900 is used to implement consumer device 102, dimension authority 120, P&S server 316, vendor 106, or other entities …” – para. [0139]), the stored program instructions comprising: 
	program instructions for connecting to a networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; FIG. 3; “… Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication, may also be referred as ‘nodes.’ In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 …” – para. [0036]; “… FIG. 3 depicts consumer device 102 engaged in an exchange with a variety of different entities on the network … Consumer device 102, e.g., via CIM 110, may participate in a P&S exchange using one or more dimension attributes of the user or consumer device 102 …” – para. [0072]); 
	program instructions for receiving a first set of information pulled (e.g. requesting targeted content – para. [0041]) from the networked information broadcast service according to a profile (e.g. anonymous context information – para. [0031]), wherein the computer application passes no identifying information to the networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may not disclose a user’s personal information in order to facilitate generation of targeted content, e.g., by vendors 106. Instead, consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 …” – para. [0031]; “… Dimensions, and more particularly, dimension attributes, may be selectively disclosed to facilitate generation and/or provision of content targeted towards consumer device 102 or its user, without enabling user identification …” – para. [0033]; “… CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]); 
	program instructions for filtering the first set of information according to the profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para.  is presented to the user for consumption …” – para. [0124]); … 
	program instructions for receiving a selection (e.g. a purchase order – para. [0126]) and user account information (e.g. payment information maintained by a shopping cart service – para. [0126]) associated with a provider, from a user in response to sending the information set including the filtered and ranked information (e.g. the targeted content – para. [0126]; Examiner notes that the targeted content could be considered being filtered as taught by Smith and ranked as taught by Sharifi in the following Office Action; FIG. 6; “… the user may engage the targeted content by operating consumer application 105 to submit a purchase order to, e.g., a shopping cart service 604. Shopping cart service 604 may be configured to operate as a ‘middleman’ for one or more vendors 106 … In various embodiments, shopping cart service 604 may provide payment to vendor 106 …” – para. [0126]); and 
	program instructions for communicating the selection and the user account information associated with the provider, to the provider using the networked information broadcast service (e.g. the purchase order and payment information could be communicated with the vendor; FIG. 6; “… In other embodiments, vendor 106 itself may operate an internal shopping cart service, forgoing a middleman such as shopping cart service 604. In such case, consumer application 105 may submit a purchase order and/or payment directly to vendor 106. In some such embodiments, consumer device 102 may alter or otherwise obfuscate its IP 
	Smith does not explicitly teach, but Sharifi teaches program instructions to rank the first set of information according to the profile (e.g. ranking the filtered consumed content according to a user preference; FIG. 1; FIG. 4; FIG. 9; “... Turning now to FIG. 1, illustrated is an example system 100 for dynamic display of content consumption by geographic location ...” - para. [0023]; “... The preferences component 408 provides for a user 114 to create, set, or otherwise determine a set of user preferences for filtering consumed content for ranking, and/or a subset of consumption characteristics employed in ranking the consumed content. For example, the user 114 can set a default user preference to rank content having a predetermined classification (e.g., country songs, horror movies, etc.) as a function of consumption percentage for a set of users in a predetermined location ( e.g., United States, Japan, etc.) ...” - para. [0041]; “... At reference numeral 906, the set of filtered content is ranked based on a subset of consumption characteristics (e.g., using the ranking component 404). The subset of consumption characteristics employed in ranking the filtered content can be based in part on the set of user preferences ...” - para. [0057]);
	program instructions for sending, using a networked communication service (e.g. using the communications network - para. [0063]), an information set including the filtered and ranked information (e.g. displaying the filtered and ranked consumed content to the user;
FIG. 5; FIG. 9; FIG. 10; “... the display component generates a map displaying subsets of consumed content as a function of respective rankings and geographic location ...” - para.

...” - para. [0063]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi in order to incorporate a method to rank the filtered content according a user preference and display the content to the user as disclosed by Sharifi. One of ordinary skilled in the art would have been motivated because the arts from Smith and Sharifi disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to identify quickly changing information consumption trends (Sharifi, para. [0021]).
In regard to claim 17, Smith teaches wherein engaging the networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 illustrates an example computing device 900, in accordance with various embodiments. Consumer device 102 or another network entity (e.g., 104, 106, 108,120,316) as described herein, as well as all or part of a computing environment, may be implemented on a computing 
In regard to claim 18, Smith teaches the stored program instructions further comprising: receiving the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 20, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), or user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, .
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. US 2014/0316886 A1), herein referred to as Smith, in view of Sharifi et al. (U.S. Pub. No. US 2013/0235027 A1), herein referred to as Sharifi, and in further view of Rajesh et al. (U.S. Pub. No. US 2013/0031187 A1), herein referred to as Rajesh.
In regard to claim 5, Smith in view of Sharifi do not explicitly teach, but Rajesh teaches further comprising: sending the first set of information (e.g. the event content – para. [0012]) from the computer application (e.g. an application provided by server system 200 – para. [0014]) to a cloud resource (e.g. the modules of the server system are connected and the received content is sent to the filter module; FIG. 1; FIG. 2; “… Embodiments described herein allow printers or other devices to connect to live events (e.g., audio conferences, instant messaging meetings, etc.) …” – para. [0008]; “... Once connected, event content received by event connection module 130 is passed to filter module 140 to generate customized content for the user based on the user preferences ...” - para. [0012]; “... server system 200 includes a 
	wherein the first set of information is filtered by the cloud resource according to the profile (e.g. filter module filters the received content based on user preferences; FIG. 2; “... Personalization module 220 includes a plurality of content filters 222 to filter content based on determined user preferences ...” - para. [0016]; “... Filter module 240 filters received event content using one or more content filters 222 to generate customized content for the user ...” - para. [0018]); and
	receiving the filtered information from the cloud resource by the computer application (FIG. 2 exemplifies that filter module passes the customized content to content formatting module, and the formatted content is rendered by the render module into a presentation format for the device(s) receiving the content; “... Content formatting module 250 formats the customized content into an organized and/or aesthetically pleasing format for the user ...” - para. [0019]; “... Render module 260 renders the formatted content into a presentation format suitable for the device(s) receiving the content ...” - para. [0020]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi and further in view of Rajesh in order to incorporate a method to filter the information set with a module in a cloud environment as disclosed by Rajesh. One of ordinary skilled in the art would have been motivated because the arts from Smith, Sharifi and Rajesh disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would allow various processing components and modules existing 
In regard to claim 12, Smith in view of Sharifi do not explicitly teach, but Rajesh teaches the stored program instructions further comprising: sending the first set of information (e.g. the event content – para. [0012]) from a device to a cloud resource (e.g. the modules of the server system are connected and may exist in various forms of physical devices, and the received content by the event connection module is sent to the filter module; FIG. 1; FIG. 2; “… Embodiments described herein allow printers or other devices to connect to live events (e.g., audio conferences, instant messaging meetings, etc.) …” – para. [0008]; “... Once connected, event content received by event connection module 130 is passed to filter module 140 to generate customized content for the user based on the user preferences ...” - para. [0012]; “... server system 200 includes a variety of components, modules, etc. in a cloud ... the modules, components, etc. of server system 200 are communicatively connected (e.g., via the Internet). Accordingly, illustrated components, modules, etc. may exist in physically distinct locations on separate physical devices. However, some or all components, modules, etc. could be combined into a single network-connected (e.g., Internet-connected) physical device ...” - para. [0014]);
	wherein the first set of information is filtered by the cloud resource according to the profile (e.g. filter module filters the received content based on user preferences; FIG. 2; “... Personalization module 220 includes a plurality of content filters 222 to filter content based on determined user preferences ...” - para. [0016]; “... Filter module 240 filters received event content using one or more content filters 222 to generate customized content for the user ...” - para. [0018]); and
	receiving the filtered information from the cloud resource by the device (FIG. 2 exemplifies that filter module passes the customized content to content formatting module, and the formatted content is rendered by the render module into a presentation format for the device(s) receiving the content; “... Content formatting module 250 formats the customized content into an organized and/or aesthetically pleasing format for the user ...” - para. [0019]; “... Render module 260 renders the formatted content into a presentation format suitable for the device(s) receiving the content ...” - para. [0020]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi and further in view of Rajesh in order to incorporate a method to filter the information set with a module in a cloud environment as disclosed by Rajesh. One of ordinary skilled in the art would have been motivated because the arts from Smith, Sharifi and Rajesh disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would allow various processing components and modules existing “in physically distinct locations on separate physical devices” (Rajesh, para. [0014]) and promote flexible scalability and efficient recovery.
In regard to claim 19, Smith in view of Sharifi do not explicitly teach, but Rajesh teaches the stored program instructions further comprising: sending the first set of information (e.g. the event content – para. [0012]) from a device to a cloud resource (e.g. the modules of the server system are connected and may exist in various forms of physical devices, and the received content by the event connection module is sent to the filter module; FIG. 1; FIG. 2; “… Embodiments described herein allow printers or other devices to connect to live events (e.g., 
	wherein the first set of information is filtered by the cloud resource according to the profile (e.g. filter module filters the received content based on user preferences; FIG. 2; “... Personalization module 220 includes a plurality of content filters 222 to filter content based on determined user preferences ...” - para. [0016]; “... Filter module 240 filters received event content using one or more content filters 222 to generate customized content for the user ...” - para. [0018]); and
	receiving the filtered information from the cloud resource by the device (FIG. 2 exemplifies that filter module passes the customized content to content formatting module, and the formatted content is rendered by the render module into a presentation format for the device(s) receiving the content; “... Content formatting module 250 formats the customized content into an organized and/or aesthetically pleasing format for the user ...” - para. [0019]; “... Render module 260 renders the formatted content into a presentation format suitable for the device(s) receiving the content ...” - para. [0020]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saha et al., US 2018/0234796 A1. This reference discloses controlling provision of digital content within a physical environment to a mobile device associated with a user.
Eggleston et al., US 2015/0161649 A1. This reference discloses presenting customized information to a user based on user preferences and interests.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448